Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CORRECTED EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Felicity Groth on 13 December 2021.

2.	The application has been amended as follows: 
	
In claim 1, preamble line 2 after “complex antibodies in a body-fluid sample”, --that is substantially thrombocyte-free-- has been inserted.
	In claim 1, step (i) line 7 after “a”, --non-cellular-- has been inserted before “particulate solid phase.” 
In claim 1, step (iii) line 1 after “comparing the”, --measured-- has been inserted.
In claim 1, after step (iv) in the next line, after “wherein the”, --non-cellular-- has been inserted.

In claim 2, line 1 after “The method of claim 1, wherein the agglutination of the”, --non-cellular-- has been inserted.

In claim 3, line 1 after “The method of claim 1, wherein a first fraction of the”, --non-cellular-- has been inserted.
In claim 3, line 3 after “fraction of the”, --non-cellular-- has been inserted.
In claim 3, line 7 after “the”, --non-cellular-- has been inserted before “particulate solid phase.”

Claim 6, line 3 after “body-fluid sample”, --that is substantially thrombocyte-free-- has been inserted.

Claims 7-12 have been rejoined for allowance.

In claim 7, part b) line 1 after “a second reagent comprising a”, --non-cellular-- has been inserted.
In claim 7, part b) line 2 after “isolated”, --fragment crystallizable-- has been inserted.

In claim 8, part c) line 1 after “a third reagent containing a”, --non-cellular-- has been inserted; and then after “particulate solid phase coated with isolated”, --fragment crystallizable-- has been inserted.

In claim 8, part c) line 3 after “component of a signal-forming system and the”, --non-cellular-- has been inserted.

In claim 11, line 1 after “The assay kit of claim 7, wherein the”, --non-cellular-- has been inserted.

In claim 12, line 8 after “that is present in the first reagent is coupled to a further”, --non-cellular-- has been inserted.
In claim 12, line 9 after “particles”, --which has been coated with isolated fragment crystallizable FcγRIIa-- has been inserted.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
Applicant’s claimed method takes advantage of thrombocytes’ or platelets’ role in immunologic function, in addition to hemostasis and thrombosis, by way of their expression of Fc gamma receptor IIa (FcγRIIa or CD32a) which is a low-affinity Fc receptor for the constant region of IgG that recognizes immune complexes (ICs) and IgG-opsonized cells with high avidity; wherein anti-platelet factor 4 (PF4)/heparin complex IgG antibodies present in heparin-induced thrombocytopenia (HIT) are found to bind to FcγRIIa IgG receptors on the platelet surface and trigger platelet activation via the FcγRIIa and cause 1) increased levels of platelet surface FcγRIIa and 2) increased 
In the method, blood body fluid sample from the subject that is free of platelets/thrombocytes (hence, absent FcγRIIa) is contacted with a) heparin or heparin-like substance or PF4/heparin complex (i.e. or PF4-binding unbranched polysaccharide complex, PF4-binding glycosaminoglycans complex, PF4-binding proteoglycan complex); and b) a non-cellular particulate solid phase that is coated with isolated fragment crystallizable FcγRIIa to form a reaction mixture; measuring agglutination/aggregation of the FcγRIIa-coated particulate solid phase in the reaction mixture which bound to anti-PF4/heparin complex IgG antibodies present in the body fluid sample, if present; comparing the measured agglutination in the reaction mixture with predetermined agglutination reference value from control donor blood fluid samples having no anti-PF4/heparin complex IgG antibodies; and determining the presence of anti-PF4/heparin complex IgG antibodies in the subject when agglutination in the reaction mixture exceeds the predetermined normal reference value.

Closest Prior Art
	Aster et al. (US 2018/0074078) disclose a method for detecting platelet-activating IgG antibodies or anti-PF4/heparin complex IgG antibodies that cause HIT, wherein plasma sample that is free of platelets/thrombocytes from a subject treated with heparin is contacted with PF4-treated washed donor platelets in the presence of heparin or heparin-like molecules to form a reaction mixture; and measuring the amount of platelet-activating IgG antibodies or anti-PF4/heparin complex IgG antibodies by way of increased platelet agglutination/aggregation caused by binding of the anti-PF4/heparin complex IgG antibodies to the FcγRIIa IgG receptors on the platelet surface which triggers platelet activation that causes increased levels of platelet surface FcγRIIa and increased FcγRIIa-mediated platelet aggregation/agglutination through transmembrane signaling [0030-0036]. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



January 18, 2022